Citation Nr: 1429845	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  06-38 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected otitis externa and media.

2.  Entitlement to a disability rating in excess of 0 percent for service-connected otitis externa and media.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1951 to October 1954.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

As discussed more fully in the remand portion of this decision, the issues on appeal properly include both entitlement to service connection for bilateral hearing loss and entitlement to a disability rating in excess of 0 percent for service-connected otitis externa and media.  Briefly, the February 2006 rating decision on appeal addressed both issues listed above.  The Veteran's Notice of Disagreement and his Form 9, liberally construed, each encompass these two claims.  See 38 C.F.R. §§ 20.201, 20.202; Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").  For this reason, the issues on appeal have been expanded.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 0 percent for service-connected otitis externa and media is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran suffers from bilateral hearing loss and the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic disorders, such as other organic diseases of the nervous system (inclusive of a bilateral hearing loss disability), will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. § 3.307, 3.309.  Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a) (for which, a bilateral hearing loss disability, as an organic disease of the nervous system, is one), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology without respect to establishing a nexus to service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The evidence establishes that the Veteran does have bilateral hearing loss in accordance with VA standards.  See, e.g., August 2005 House of Hearing Audiogram; October 2005 VA Report of Examination.  The record contains sufficient evidence of in-service acoustic trauma and ear trouble, including the service-connected otitis media and externa.  The remaining element, then, is a causal nexus between the current disability and the in-service injury/disease.  Shedden, 381 F.3d at 1167.

In January 1955, shortly after the Veteran's discharge from active service, the Veteran underwent an examination of his ears.  That examination formed the basis of the grant, in February of that same year, of service connection for otitis media and externa.  The examination included audiological testing.  While the audiometric results were incomplete and did not clearly set forth whether the Veteran had hearing loss within the meaning of VA regulations at 38 C.F.R. § 3.385, the diagnosis was "Conductive hearing loss, mild."  These results have never been adequately addressed by the VA examiners who have opined regarding whether the Veteran's current bilateral hearing loss is related to his active service.

The Veteran had several VA examinations with respect to his ears and hearing prior to obtaining an opinion addressing the issue of direct service connection.  A VA audiological examination in October 2005 confirmed bilateral hearing loss, but contained no etiological opinion.  However, a subsequent October 2005 ear disease opinion states the following:  "The Veteran was not aware of any hearing problems at separation, and therefore it is not as likely as not that his present hearing loss is secondary to his noise exposure he has while in the military."  The Board points out that this opinion is inadequate because it is clearly based on an inaccurate factual premise because, in point of fact, the Veteran was diagnosed with mild conductive hearing loss in Janaury 1955.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").

In January 2006, a VA examiner opined regarding the etiology of the Veteran's tinnitus, but not with respect to his bilateral hearing loss.  An August 2006 VA examination resulted in a negative etiological opinion with respect to bilateral hearing loss as secondary to the service-connected otitis media and externa.  

In December 2007, a VA examiner opined that the Veteran's current bilateral hearing loss is at least as likely as not related to his military service.  The examiner did not have the Veteran's service records available, but relied upon the Veteran's reports (which are consistent with his service records) that he had recurrent ear infections and bouts of otitis media and externa while in service.  The examiner did not address the January 1955 examination results, including the indication of conductive hearing loss at that time.  The December 2007 report contains minimal analysis and reasoning to support the conclusion, but the factual basis of the opinion was accurate, if incomplete, and, so, has probative value.  Nieves-Rodriguez v. Peake, Supra.

The same examiner offered a second opinion in April 2008 after review of previously unavailable service records.  However, the April 2008 addendum opinion mentions the January 1955 examination, but characterizes the results of the examination in a manner that conflicts with the record; specifically, the diagnosis of mild conductive hearing loss.  Because the opinion, as written, relies on an inaccurate medical history, the opinion has little, if any, probative value.  Nieves-Rodriguez, Supra..

While the favorable December 2007 opinion was not based on a full review of the records, the Veteran has undergone numerous examinations in connection with his claim and the Board finds that remand for an additional examination is not likely to result in more definitive opinions.  Further, given the favorable December 2007 opinion, the record is sufficient to make a determination on the merits without attempting to obtain any additional opinions.

Veterans are entitled to the benefit of any reasonable doubt.  Gilbert, 1 Vet. App. at 53-56.  The evidence regarding a causal nexus is at least in equipoise.  Entitlement to service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected otitis externa and media, is granted.


REMAND

The RO issued a February 2006 rating decision denying the Veteran's claimed for a compensable rating for his service-connected otitis media and externa as well as his claims of entitlement to service connection for bilateral hearing and tinnitus.  The Veteran timely filed, in May 2006, a Notice of Disagreement that, while focusing primarily on hearing loss, also noted continued problems with otitis media.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  Moreover, the Veteran appended to his December 2006 Form 9 a note from his private physician indicating recent treatment of his otitis media.  The Veteran evinced a clear intent to appeal the denial of an increased rating for his service-connected otitis media and externa as well as the denial of service connection for bilateral hearing loss.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so); see also Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).

The Statements of the Case issued by the RO subsequent to the Notice of Disagreement dealt only with the hearing loss claim.  The RO has not issued an SOC with respect to the issue of an increased rating for service-connected otitis media.  The matter must be remanded for the issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any development deemed necessary, readjudicate the claim of entitlement to an increased rating for service-connected otitis externa and media.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a statement of the case.  An appropriate period of time should be allowed for response and the RO must advise the Veteran and his representative, in writing, of the requirements for perfection of his appeal of these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


